DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not ONLY ranging sensor measurements in a non-tunnel environment” as recited in claim 44 (emphasis added).  For example, paragraph [0019] discloses “Sensors 130 may include global positioning system (GPS)” and the disclosure of block 201 involves using GPS to navigate.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 45 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter (signal per se). The claimed invention recites “At least one computer-readable medium comprising instructions…” which is not limited in the claim or the specification to be non-transitory media. Machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. Thus, a claim to a computer-readable storage medium that can be either a compact disc or a carrier wave covers a non-statutory embodiment and therefore is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. (See MPEP 2106).

Claims 46-50 are rejected for the same reasons as above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstead et al. (US 20130268118 A1) in view of Haag et al. (US 7979203 B2).
Regarding Claim 26, Grinstead teaches a robotic system for autonomous tunnel navigation (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously", [0059]  "robot...maneuvers into a tunnel"), the system comprising: a plurality of sensors configured to navigate in a surrounding environment (Grinstead, [0051] "autonomous or semi-autonomous movement, the robot...may include a sensor system...having several different types of sensors. The sensors can be used in conjunction with one another to create a perception of the robot's environment”), the plurality of sensors comprising a ranging sensor (Grinstead, [0051] "The sensor system...may include...sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging)") and an odometry-based sensor (Grinstead, "[0072] The driven path can be determined using... odometry…"); memory configured to store instructions (Grinstead, [0067]  "memory capable of storing instructions”); and a processor coupled to the memory and the plurality of sensors (Grinstead, [0050] "a controller...in communication with...a sensor system...The controller...may include one or more computer processors and associated memory systems"), the processor configured to execute the instructions (Grinstead, [0067]  "… instructions executable on the computing processor(s)") to: detect location and movement of the robotic system through the surrounding environment based on sensor measurements obtained from the plurality of sensors (Grinstead, [0051] "The sensors can be used in conjunction with one another to create a perception of the robot's environment...navigation sensors…").

Grinstead does not teach determine if the robotic system is in a tunnel based on the sensor measurements obtained from the plurality of sensors.  However, Haag teaches this limitation (Haag, 
Fig 2 (Col 3 lines 4-9) "...determining the vehicle position with consideration of the received position signals and automatically activating the tunnel mode of the display unit by means of the display control immediately", (Col 7, lines 2-3) "method for detecting when a vehicle enters or exits a tunnel are navigation devices").

Grinstead also teaches navigate with the odometry-based sensor (Grinstead, [0072] “The driven path can be determined using... odometry…"), but does not teach when the robotic system is determined to be in the tunnel as taught by Haag (Haag Fig 2).

Grinstead also teaches the ranging sensor (Grinstead, [0051] "autonomous or semi-autonomous movement, the robot...may include a sensor system…The sensors can be used in conjunction with one another to create a perception of the robot's environment"), but does not teach when the robotic system is determined to be not in the tunnel as taught by Haag (Haag Fig 2).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include when the robotic system is determined to be in the tunnel and when the robotic system is determined to be not in the tunnel as taught by Haag in order to navigate in a tunnel or non-tunnel environment using a plurality of sensors to ensure robot navigation control is maintained.

Regarding Claim 27, Modified Grinstead teaches the system of claim 26 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel"), wherein the ranging sensor comprises at least one of a light detection and ranging (LIDAR) sensor or a radio detection and ranging (RADAR) sensor (Grinstead, [0051] "The sensor system...may include... LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target”).  


Regarding Claim 36, Grinstead teaches a method for autonomous tunnel navigation with a robotic system (Grinstead, Fig 7, [0062]  "robot...may maneuver autonomously" [0059]  "robot...maneuvers into a tunnel"), the method comprising: detecting movement of the robotic system through a surrounding environment based on sensor measurements from a plurality of sensors comprising a ranging sensor (Grinstead, [0051] "autonomous or semi-autonomous movement, the robot...may include a sensor system...having several different types of sensors. The sensors can be used in conjunction with one another to create a perception of the robot's environment”) and an odometry-based sensor (Grinstead, "[0072] The driven path can be determined using... odometry…").

Grinstead does not teach determining, based on the sensor measurements, if the surrounding environment is a tunnel environment.  However, Haag teaches this limitation (Haag Fig 2).

Grinstead also teaches navigating with the odometry-based sensor (Grinstead, [0072] “The driven path can be determined using... odometry…"), but does not teach the surrounding environment is determined to be the tunnel environment as taught by Haag (Haag, Fig 2).

Grinstead also teaches navigating with the ranging sensor (Grinstead, [0051] "autonomous or semi-autonomous movement, the robot...may include a sensor system…The sensors can be used in conjunction with one another to create a perception of the robot's environment", but does not teach the surrounding environment is determined to be a non-tunnel environment s taught by Haag (Haag, Fig 2). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include when the robotic system is determined to be in the tunnel and when the robotic system is determined to be not in the tunnel as taught by Haag in order to navigate in a tunnel or non-tunnel environment using a plurality of sensors to ensure robot navigation control is maintained.

Regarding Claim 45, Grinstead teaches at least one computer-readable medium (Grinstead, [0092] “computer readable medium for execution”) comprising instructions (Grinstead, [0067]  "memory capable of storing instructions”) for autonomous tunnel navigation by a robotic system (Grinstead, Fig 7, [0062]  "robot...may maneuver autonomously" [0059]  "robot...maneuvers into a tunnel"), when executed by a computer (Grinstead, [0067]  "… instructions executable on the computing processor(s)"), cause the computer to: detect movement of the robotic system through a surrounding environment based on sensor measurements from a plurality of sensors comprising a ranging sensor (Grinstead, [0051] "The sensor system...may include...sonar (e.g., ranging sonar and/or imaging sonar), radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging)") and an odometry-based sensor (Grinstead, "[0072] The driven path can be determined using... odometry…").

Grinstead does not teach determine, based on the sensor measurements, if the surrounding environment is a tunnel environment. However, Haag teaches this limitation (Haag, Fig 2 (Col 3 lines 4-9) "...determining the vehicle position with consideration of the received position signals and automatically activating the tunnel mode of the display unit by means of the display control immediately", (Col 7, lines 2-3) "method for detecting when a vehicle enters or exits a tunnel are navigation devices")

Grinstead also teaches navigate with the odometry-based sensor (Grinstead, [0072] “The driven path can be determined using... odometry…"), but does not teach when the surrounding environment is determined to be the tunnel environment as taught by Haag (Haag Fig 2).
Grinstead also teaches navigate with the ranging sensor (Grinstead, [0051] "autonomous or semi-autonomous movement, the robot...may include a sensor system…The sensors can be used in conjunction with one another to create a perception of the robot's environment"), but does not teach when the surrounding environment is determined to be a non-tunnel environment as taught by Haag (Haag Fig 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include when the robotic system is determined to be in the tunnel and when the robotic system is determined to be not in the tunnel as taught by Haag in order to navigate in a tunnel or non-tunnel environment using a plurality of sensors to ensure robot navigation control is maintained.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstead et al. (US 20130268118 A1)in view of Haag et al. (US 7979203 B2) in further view of Artes et al. (US 20210001480 A1).

Regarding Claim 28, Modified Grinstead teaches the system of claim 26 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel").  Grinstead, as modified, does not teach wherein the odometry-based sensor comprises a sensor that tracks wheel rotation count, wheel rotation speed, or robotic leg movement.  However, Artes teaches this limitation (Artes, [0024] “odometers such as, for example, sensors that measure wheel rotation…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include the odometry-based sensor comprising a sensor that tracks wheel rotation as taught by Artes in order to navigate the robot in a tunnel environment by tracking the wheel rotation.

Regarding Claim 29, Modified Grinstead teaches the system of claim 26 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel"), wherein the processor is further configured to execute instructions to build a map based on the ranging sensor (Ginstead, [0053] “the controller 200, using signals received from the laser scanner 434, may create an environment map “).  Grinstead, as modified, does not teach update a map of the surrounding environment.  However, Artes teaches this limitation (Artes, [0023] “The map(s) of the area of robot deployment can be newly compiled by the robot during its deployment”).

It would have been obvious to one of ordinary skill in the art to have before the effective filing date of the claimed invention to have modified Grinstead to include updating a map of the surrounding environment as taught by Artes in order to continuously update the map of the surrounding environment to accurately navigate the robot.


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Grinstead et al. (US 20130268118 A1) in view of Haag et al. (US 7979203 B2) in further view of Slichter et al. (US 20150253427 A1).

Regarding Claim 42, Modified Grinstead teaches the method of claim 36 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel"), but Grinstead, as modified, does not teach that each sensor measurement is represented by an x-axis coordinate and a y-axis coordinate and the robotic system represents an origin of the x- axis and y-axis for each measurement. However, Slichter teaches this limitation (Slichter, Fig 4B).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include each sensor measurement is represented by an x-axis coordinate and a y-axis coordinate and the robotic system represents an origin of the x- axis and y-axis for each measurement at taught by Slichter in order to define the starting point for robot navigation.

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstead et al. (US 20130268118 A1) in view of Haag et al. (US 7979203 B2) in further view of Barfoot (US 20090043439 A1).
Regarding Claim 43, Grinstead teaches the method of claim 36 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel"). Grinstead, as modified, does not teach further comprising obtaining both ranging sensor measurements and odometry-based sensor measurements substantially simultaneously. However, Barfoot teaches this limitation (Barfoot, [0082] “submaps…are determined using both the odometric sensor data and the rangefinder sensor data”; [0090]: “localization … is accomplished using the odometric sensors for dead-reckoning and rangefinder sensors”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grinstead to include obtaining both ranging sensor measurements and odometry-based sensor measurements substantially simultaneously as taught by Barfoot in order to navigate the robot in a tunnel environment by measuring distance and tracking the wheel rotation (Barfoot [0090]).

Regarding Claim 44, Modified Grinstead teaches the method of claim 43 (Grinstead, Fig 7, [0062] "robot...may maneuver autonomously" [0059] "robot...maneuvers into a tunnel"), further comprising using only the ranging sensor measurements in the non-tunnel environment (Grinstead, [0061] The repeater…may also improve the robot's performance over open ground” Examiner interprets the [0072] “loss of communications behavior” as the robot in the tunnel environment requiring the path to be “determined using at least one of the inertial measurement unit IMU…odometry, and dead reckoning” which is not required in the non-tunnel environment (no loss of communication); see also Barfoot, cited and incorporated in the rejection of claim 43, for the use of ranging sensor measurements during dead reckoning).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        

/GENNA M MOTT/Primary Examiner, Art Unit 3662